UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6444



CHARLES EMORY LEWIS, JR.,

                                             Petitioner - Appellant,

          versus


LISA M. EDWARDS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-250-3)


Submitted:   July 28, 2004                 Decided:   August 18, 2004


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Emory Lewis, Jr., Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Emory Lewis, Jr., seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Lewis has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -